Citation Nr: 1112400	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with left radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis prior to February 7, 2010 and in excess of 20 percent from February 7, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left ankle.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left wrist.

6.  Entitlement to an initial compensable rating for residuals of a left knee strain.

7.  Entitlement to initial compensable rating for residuals of a bunionectomy of the left great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984, from October to November 1999 and from September 2001 to November 2004.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Newark, New Jersey.

In a May 2010 rating decision, the RO increased the ratings for the Veteran's left shoulder impingement syndrome to 20 percent effective November 21, 2006 (the date of receipt of the original claim for service connection); cervical spondylosis with left radiculopathy to 10 percent effective November 21, 2006; lumbar spondylosis to 20 percent effective February 7, 2010; and assigned a separate 10 percent rating for left lower radiculopathy effective February 7, 2010.

The Veteran testified at a Travel Board hearing in September 2010.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected left shoulder impingement syndrome is not manifested by limitation of motion of the arm to midway between side and shoulder level.   

2.  Throughout the entire appeal period, the serivce-connected cervical spondylosis has not been manifested by limitation of flexion to 30 degrees with combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period.

3.  Prior to February 7, 2010, the service-connected lumbar spine spondylosis was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period.

4.  From February 7, 2010, the service-connected lumbar spine spondylosis is not  manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

5.  Throughout the entire appeal period, marked limitation of motion of the left ankle was not demonstrated.

6.  Throughout the entire appeal period, the Veteran has received the maximum schedular rating for limitation of motion of the left wrist without ankylosis.

7.  Throughout the entire appeal period, left knee flexion was not limited to 45 degrees.

8.  Throughout the entire appeal period, the Veteran's status post bunionectomy of the left great toe had not been manifested by severe hallux valgus equivalent to the amputation of the great toe or hallux valgus that has been operated on with resection of the metatarsal head.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating higher than of 20 percent for left shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5200-5203 (2010).

2.  For the entire appeal period, the criteria for an initial rating higher than 10 percent for cervical spondylosis with left radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5243 (2010).

3.  The criteria for an initial rating higher than 10 percent for lumbar spondylosis prior to February 7, 2010 and in excess of 20 percent from February 7, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2010).

4.  For the entire appeal period, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5010, 5271 (2010).

5.  For the entire appeal period, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2010).

6.  For the entire appeal period, the criteria for an initial compensable rating for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2010).

7.  For the entire appeal period, the criteria for an initial compensable rating for residuals of a bunionectomy of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5280 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's claims for increased ratings for the service-connected left shoulder, lumbar spine, cervical spine, left ankle, left knee, left wrist and left great toe arise from an appeal of the initial evaluations following the grant of service connection for each disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2010 Travel Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Facts

The Veteran reported for a VA joints examination in January 2006.  He reported that in January 2003, he was involved in a rear end motor vehicle accident and that ever since, he has had chronic pain in the neck, left shoulder, left wrist, low back and the left ankle.  He indicated that he did not work in the past year because he had to undergo surgeries for treatment of various disorders.  He planned to go back to work for the postal service delivering mail.  He was independent in all activities of daily living.  He did use a left wrist splint as well as a left ankle brace with benefit.  At times, he also used a lumbar brace.  He did not use a cane.  He did not report additional limitation following repetitive use or during flare-ups.  He did not report any incapacitating episodes in the past 12 months.  

With regard to the left shoulder, the Veteran reported intermittent aching pain that was aggravated by certain cervical motions.  Physical examination revealed a well-healed incision over the lateral aspect of the shoulder.  There was tenderness to palpation over the surgical incision area.  Forward flexion was from 0 to 95 degrees associated with pain from 70 to 95 degrees.  Active abduction was from 0 to 75 degrees associated with pain from 40 to 75 degrees.  Upon repetitive testing five times, the pain and range of motion remained the same.  There was no evidence of lack of endurance, fatigue or weakness.  There was negative impingement sign.  Empty can test elicited pain in the left shoulder.  Apprehension test was positive; however, there was negative relocation test.  There was good rotator cuff strength.  X-rays of the left shoulder showed that the glenohumeral alignment was anatomic.  There were no proliferative changes.  The acromioclavicular joint was widened.  The diagnosis was left shoulder pain secondary to rotator cuff tendonitis.

With regard to the neck, he denied any weakness or numbness in the bilateral upper extremities.  His bowel and bladder functions were intact.  On physical examination, no gross deformity was noted.  Forward flexion was from 0 to 40 degrees associated with discomfort at the end of range of motion.  Lateral rotation was from 0 to 25 degrees associated with pain on the left side.  The right side was pain free.  Lateral bending was from 0 to 20 degrees without pain.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was mild tenderness to palpation over the lower portion of the cervical paraspinals.  Spurling maneuver was negative.  X-rays of the cervical spine revealed that the vertebral bodies were normal in height and alignment.  The intervertebral disc spaces were preserved.  The spinous processes were intact.  The paravertebral soft tissues were normal.  The odontoid and atlantoaxial articulation was normal.  The diagnosis was chronic neck pain secondary to soft tissue sprain and strain.      

With regard to the lumbar spine, the Veteran complained of constant aching pain which was prolonged by active sitting and standing.  No weakness or numbness was noted in the bilateral lower extremities.  Bowel and bladder functions were intact.  There was no radiating pain in the bilateral lower extremities.  On physical examination, no gross deformity was noted.  There was tenderness to palpation over the bilateral lower portion of the paraspinal muscles.  Straight leg raising test was negative bilaterally.  Patrick's test was negative bilaterally.  Flexion as from 0 to 70 degrees associated with pain from 30 to 70 degrees.  Extension was from 0 to 25 degrees associated with pain throughout the range of motion.  Lateral bending was from 0 to 20 degrees bilaterally associated with mild pain.  Rotation was from 0 to 25 degrees with minimum pain at the end of range of motion.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of weakness, lack of endurance or fatigue.  X-rays revealed minimal scoliosis of the lumbar spine with convexity to the left.  The vertebral bodies were otherwise normal in alignment.  There was questionable mild narrowing of the L4-L5 intervertebral disc space.  Remaining disc spaces were preserved.  The spinous processes, pedicles, transverse processes and sacroiliac joints were normal.  The diagnosis was low back pain due to mechanic low back pain.

With regard to the left ankle, the Veteran reported pain that was aggravated by walking and standing.  Examination revealed a well-healed surgical incision over the anterior aspect of the ankle.  There was mild tenderness to palpation over the incision area.  Ankle dorsiflexion was 0 degrees.  The Achilles tendon was tight. Plantar flexion was from 0 to 35 degrees associated with pain at the end of range of motion.  Upon repetitive testing five times, range of motion and pain remained the same.  There was no evidence of fatigue, lack of endurance or weakness.  There was negative anterior drawer test.  Talar tilt test was also negative.  Gait was normal with left ankle brace.  The diagnosis was left ankle pain due to degenerative joint disease.

With regard to the left wrist, the Veteran reported constant, sharp pain that was aggravated by any wrist movement.  Examination demonstrated a mild bony deformity on the dorsal and radial aspect of the wrist.  There was tenderness to palpation over this area.  Dorsiflexion was from 0 to 30 degrees associated with pain at the end of range of motion.  Palmar flexion was from 0 to 40 degrees associated with pain at the end of range of motion.  Upon repetitive testing five times, there was increased pain over the dorsal radial aspect of the wrist.  Range of motion remained the same.  There was no evidence of lack of endurance, fatigue or weakness.  Radial deviation was from 0 to 15 degrees and ulnar deviation was from 0 to 20 degrees associated with pain at the end of range of motion.  X-rays of the left wrist revealed that the scapholunate distance is widened likely secondary to a tear of the scapholunate ligament.  There was mild proximal migration of the capitate bone.  There was osteoarthritis at the radiocarpal articulation.  The diagnosis was left wrist pain due to radial scaphoid osteoarthritis. 

On VA neurological examination in January 2006, there was positive tenderness noted in cervical five and six on palpation.  Flexion of the cervical spine was to 30 degrees and lateral flexion was to 25 degrees on both sides.  Lateral rotation was to 20 degrees and extension was to 25 degrees.  There was positive tenderness noted on the left cervical paravertebral muscles and slight spasm was also located in that area.  Spurling sign was negative.  Positive tenderness was also noted on lumbar L4-L5 on palpation and in the mid line slight spasm as also located in the region.  Forward flexion of the lumbar spine was limited to 65 degrees and lateral flexion was to 18 and 20 degrees.  Extension was to 18 degrees.  The Veteran was able to heel and toe walk.  Straight leg raising test was to 75 degrees, bilaterally.  The diagnoses were chronic cervical and lower back strain.  The examiner noted that any activities which require lumbar spine movements would be additionally limited by pain, and some fatigue will ensue, but no weakness will occur.  The examiner also stated that there would be no problem with incoordination due to repeated use of the lower back; however, three would be some degree of lack of endurance after repeated use of the lumbar spine.

The Veteran reported for a VA examination of the feet in January 2006.  He complained of pain in the left ankle mainly over the anteromedial aspect of the ankle with walking.  He related that he could walk approximately three to four blocks before pain sets in and requires him to discontinue his walking activities.  He indicated no increase in weakness or stiffness and only very mild swelling of the left ankle on occasion.  He did report that the left ankle felt fatigued and contributed to his lack of endurance secondary to his pain.  His described flare-ups which were alleviated by rest and elevation of the ankle.  He did use an ankle brace for support.  He related that he has been unemployed over the last two years secondary to his injuries incurred from a motor vehicle accident during service.  On physical examination, dorsiflexion was limited to approximately 5 degrees.  Plantar flexion was normal at 45 degrees.  The left ankle joint was not found to be painful on range of motion; however, pain was noted with deep palpation along the anteromedial aspect of the ankle joint as well as along the anterior ankle surface.  The ankle joint was also additionally limited in its range of motion secondary to pain after periods of walking as evidenced after the gait evaluation portion of the exam with pain being the major functional impact.  There was no noted edema or instability, however, there was diminished strength noted on the left lower extremity with manual muscle testing.  The Veteran exhibited a mild apropulsive gait of the left lower extremity; however, he was able to perform normal walking, standing and toes raises.  There were no hammertoes, high-arched foot, clawfoot or other deformities noted.  The provisional diagnosis was posttraumatic degenerative joint disease with hypertrophic synovial tissue of the left ankle.     

The Veteran reported for a January 2007 VA examination.  At the present time, the Veteran was employed full-time as a letter carrier for the postal service.  He reported that he did not have any significant difficulties performing his job duties.  He was independent in his activities of daily living.  At times, he did use a wrist splint, wrist wrap and ankle brace.  He did not use a cane or any other assistive device.  He did not report any additional limitations following repetitive use or during flare-ups.  He did not report any incapacitating episodes during the past 12 months.  

With regard to the left shoulder, the Veteran complained of a constant, aching pain that was aggravated by any shoulder motion.  A left shoulder x-ray performed in January 2006 revealed a widened AC joint secondary to resection of the distal clavicle.  Physical examination of the left shoulder demonstrated a well-healed surgical incision.  There was tenderness to palpation over the anterior and lateral aspect of the shoulder as well as the AC joint area.  Active forward flexion was from 0 to 90 degrees associated with pain from 60 to 90 degrees.  Active abduction was from 0 to 75 degrees associated with pain throughout the range of motion.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was positive impingement sign.  Empty-can test was equivocal.  There was good rotator cuff strength.  Current x-ray of the left shoulder revealed a widened AC joint.  The impression was chronic left shoulder pain, likely secondary to impingement syndrome status post resection of distal clavicle.      

With regard to the cervical spine, the Veteran complained of constant sharp neck pain that was aggravated by prolonged sitting.  He reported that he used to have tingling and numbness in the left shoulder blade area but that has been subsiding.  He denied weakness in the bilateral upper extremities.  He denied any incontinence of the bowel or bladder.  Cervical spine x-ray conducted in January 2006 was normal.  Physical examination revealed no gross deformity.  There was no tenderness to palpation over the lower portion of the cervical paraspinals.  No trigger points were identified.  Cervical spine forward flexion was from 0 to 35 degrees without pain.  Extension was from 0 to 25 degrees associated with mild pain at the end of range of motion.  Right bending was from 0 to 30 degrees without pain.  Rotation was from 0 to 35 degrees, bilaterally, without pain.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Spurling maneuver was negative, bilaterally.  The impression was left neck pain, likely secondary to muscle strain.

With regard to lumbar spine, the Veteran complained of a constant, sharp aching pain.  He denied any tingling, numbness or weakness in the bilateral lower extremities.  He also denied any incontinence of the bowel or bladder.  Physical examination of the lumbar spine demonstrated no gross deformity.  There was mild tenderness to palpation of the lumbar paraspinals.  Forward flexion was to 85 degrees associated with pain at the end of range of motion.  Extension was from 0 to 25 degrees associated with minimal discomfort at the end of range of motion.  Lateral bending was from 0 to 25 degrees, bilaterally, without pain.  Rotation was from 0 to 35 degrees, bilaterally, without pain.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Straight leg raising and Patrick tests were negative, bilaterally.  Neurologic testing revealed that muscle strength was 5/5 in all four extremities.  Sensation was impaired to light tough in the left leg and foot.  Deep tendon reflexes were 1+ throughout and symmetric.  Hoffmann's sign and Babinski were negative.  There was no ankle clonus.  Gait was normal.  The impression was chronic low back pain, likely secondary to lumbar disk herniation.

With regard to the left ankle, the Veteran reported that he experienced constant, sharp aching pain with swelling after prolonged walking.  Left ankle x-ray in January 2006 revealed evidence of osteoarthritis at the talonavicular joint and minimally at the ankle joint.  It was noted that the Veteran had undergone a previous left ankle procedure.  Examination revealed a well-healed surgical incision over the anterior aspect of the ankle.  There was tenderness to palpation over the incision area.  Ankle dorsiflexion was 0 degrees, with evidence of pain at the end.  Plantar flexion was from 0 to 45 degrees without evidence of pain.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Anterior drawer and talar tilt tests were both negative.  The impression was left ankle pain, likely secondary to degenerative joint disease.        

With regard to the left wrist, the Veteran complaint of constant pain.  It was noted that he had undergone a left wrist procedure which had not provided significant pain relief.  Left wrist x-ray conducted in January 2006 revealed evidence of early SLAC wrist secondary to tear of scapholunate ligament.  Physical examination revealed a well-healed surgical incision on the dorsal aspect of the wrist.  There was tenderness to palpation of the incision area.  Dorsiflexion was from 0 to 75 degrees, with pain at the end of range of motion.  Palmar flexion was from 0 to 80 degrees, with pain at the end of range of motion.  Radial deviation was from 0 to 15 degrees.  Ulnar deviation was from 0 to 20 degrees, with pain at the end of range of motion.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  The impression was chronic left wrist pain; status post left wrist procedure secondary to presumed tear of the scapholunate ligament.  It was noted that the pain was secondary to degenerative joint disease of the left wrist.             

With regard to the left knee, the Veteran reported a constant, sharp aching pain.  He also claimed that his knee clicks and buckles, but he denied any locking.  Physical examination revealed no gross deformity.  There were no joint effusions.  Range of motion of the knee was from 0 to 145 degrees without pain.  Upon repetitive testing five times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Anterior drawer test, Lachman test and McMurray's test were all negative.  Current x-ray of the left knee was unremarkable.  The impression was left knee pain, likely secondary to strain with unremarkable examination.

On VA examination of the feet in January 2007, the Veteran reported a history of pain in the left foot due to a bunion deformity.  He stated that he underwent surgery in 2003 which alleviated most of the pain.  He currently took Tylenol for treatment of pain.  He complained of continued pain, heat, redness, fatigability and lack of endurance of the left foot.  Physical examination revealed mild pain on dosiflexion and plantarflexion with pain at the end range of motion.  There was evidence of tenderness on the medial and lateral side of the foot.  There was evidence of mild instability when standing.  There was no objective evidence of swelling or weakness.  There was evidence of callosities and unusual shoe wear pattern.  There was mild angulation and stiffness of the 1st metatarso-phalangeal joint.  Dorsiflexion as to 45 degrees and plantar flexion was to 20 degrees.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  X-rays revealed evidence of a previous bunionectomy with mild degenerative changes of the first metatarsophalangeal joint.  It was noted that the Veteran was employed full-time with United States Postal Service and that he had not lost any time from work during the last 12-month period.  The diagnosis was bunionectomy of the great left toe with mild degenerative changes.  Significant effects on the Veteran's occupational activities included weakness, fatigue and pain.  There were moderate effects on shopping, exercise and traveling with severe effects on driving.  

In a July 2008 notice of disagreement, the Veteran argued that the pain and lack of motion noted on the VA examination were recorded in the morning when he is usually flexible.  He reported that at the end of the day, he cannot move as well and the pain increases.  He emphasized that simple movements such as bending and lifting light packages causes him extreme pain.      

The Veteran was seen for a September 2008 private evaluation of his left wrist.  He complained of pain, tenderness and swelling in the left wrist and that he is unable to use his full strength.  He denied any numbness or tingling.  Physical examination showed swelling over the dorsum of the wrist.  There was tenderness at the scaphoid and scapholunate as well as the distal radiolunar joint.  There was limited range of motion secondary to pain.  There was also decreased grip strength as well as pinch strength in all of the fingers.  There was good capillary refill distally.  X-rays showed a slack wrist with degeneration of the proximal carpal row.  The suture anchors were visible on x-ray.       

The Veteran was seen at the Orthopedic Clinic at the National Naval Medical Center (NNMC) in October 2008 for complaints of pain in the left shoulder, left wrist, left ankle, lumbar spine and cervical spine.  He reported that he has disabling pain in these areas but that he still desires to work.  He indicated that he currently worked as a letter carrier for U. S. Postal Service and that he worked with restrictions.  

Examination of the cervical spine revealed minimal tenderness to palpation at the C7-T1 junction.  There was no step-off deformity noted.  Spurling sign was negative.  There was limited rotation to the left from 0 to 45 degrees and 0 to 45 degrees to the right.  He turned his head and neck as a unit.  Extension of the cervical spine was decreased.  He could flex his cervical spine and touch his chin to his chest with some increase in pain.  There were no obvious outward signs of deformity or trauma noted.  

Examination of the lumbar spine revealed no step-offs or deformities.  There was tenderness to palpation over the bilateral PSIS joints.  The lumbar spine junction was nontender.  Straight leg raising was positive bilaterally with the right worse than the left.  The hamstrings were tight.  Babinski sign was negative.  Achilles and patellar deep tendon reflexes were 2/4 bilaterally.  The Veteran moved with a stiff lower back.  Muscle strength for his bilateral extensor hallucis longus was 5 out of 5.  His quadriceps, gastrocnemius, soleus and toe flexor muscle strength was 5 out of 5, bilaterally.  He denied any perineal numbness or loss of bowel or bladder function.  

Examination of the left wrist revealed that a dorsal incision was well-healed.  There was a palpable fullness and swelling to the left wrist over the left radiocarpal joint and scapholunate area.  With any type of loading or ulnar or radial deviation, the left wrist was painful.  Left wrist extension was to 45 degrees.  Flexion was to 55 degrees both actively and passively.  Left pinch strength and grip strength were 4/5.  

Examination of the left shoulder revealed that the portal incisions and open incisions were well-healed.  There was tenderness to palpation over the lateral cuff insertion and under the acromion.  Left shoulder flexion was from 0 to 110 degrees with pain actively, but 0 to 175 degrees, passively.  Shoulder abduction was from 0 to 120 degrees with pain actively, and 0 to 180 degrees, passively.  External rotation was to his occiput and internal rotation was to S1.  Adduction was 0 to 45 degrees, actively and passively.  The sulcus sign was negative.  Apprehension sign was negative, although the Veteran had increased pain.  Hawkins and Neer's test were positive for pain and impingement.  Muscle strength during shoulder abduction, flexion and extension was 4/5 with pain.  The lift off sign was weakly positive, but the physician could not rule out subscapularis dysfunction.  Yergason's test was negative.  The AC joint was nontender.  There was no gross glenohumeral instability noted.  

Examination of the left ankle revealed that the incisions were well-healed.  There were no outward signs of trauma.  There was no gross deformity noted.  There was tenderness to palpation anteriorly, right at the tibiotalar joint and suggestive of impingement or compression arthralgia.  The anterior-posterior drawer tests were unimpressive.  There was increased pain with inversion and eversion of the foot.  The Veteran walked with a limp and there was noticeable pain with weight-bearing.

Neurological test was normal.  An x-ray of the left wrist showed signs of scapholunate advanced collapse wrist, probably stage II or III.  X-rays of the left shoulder showed no signs of fracture or dislocation.  There was evidence of that a distal claviculectomy had been performed.  An x-ray of the left ankle showed multiple arthritis of the tibiotalar joint.  There appeared to be an accessory ossicle or remnant of an avulsion fracture at the medial malleolus.  There was a questionable ossicle or loose body or previous fracture involving the lateral malleolus as well.  A lateral view revealed osteophytic lipping indicative of arthritis.  An x-ray of the cervical spine showed no fracture or subluxation or dislocation.  There was loss of cervical lordosis from C2 to C6.  There was evidence of degenerative and posterior elements of C5 to C7.  X-ray of the lumbar spine revealed no evidence of fractures or dislocation.  No abnormal bony mass was noted.  There was anterior lipping of the anterior bodies of L2 through 5, indicative of arthritis.  There was some space narrowing at L5-S1 noted with degenerative and posterior elements of the lumbosacral spine.

The assessments were:  lumbago; cervicalgia; compression arthralgia of the ankle/foot; compression arthralgia of the ulna/radius/foot; left shoulder sprain rotator cuff and lumbago.  The physician opined that the injuries were consistent with the motor vehicle accident sustained while on active duty in 2003.

The Veteran was seen for an October 2008 private orthopedic evaluation.  The examination noted cervical muscle spasm with marked limitation of cervical range of motion in all ranges.  The Veteran turned his head and neck as a single unit.  Cervical compression testing caused an increase in neck pain with radiation to both distal forearms.  There was a decreased right brachioradialis reflex.  There was decreased sensation from C6-T1, bilaterally.  The Veteran also presented with a stiff lower back.  He had difficulty getting up from a seated position as well as getting on and off the examination table.  There was lumbar paravertebral muscle spasm.  There was moderate limitation of motion of lumbosacral range of motion in all ranges.  There was bilateral sciatic notch tenderness.  The Veteran was positive straight leg raising at 30 degrees with a decreased sensation from L3-S1, bilaterally.  Pedal pulses were intact bilaterally.  The Veteran had left shoulder tenderness over the anterolateral aspect with limitation in active forward flexion and abduction to 80 degrees.  There was positive impingement sign and equivocal drop arm sign.  The left wrist lacked pinch and grip strength.  The left ankle revealed tibiotalar synovitis.  Weight bearing cased marked pain in the ankle.  The physician discussed various surgical options with the Veteran but because of the risks involved, he deferred at the present time.  It was also noted that the Veteran was having difficulty working as a letter carrier.  He drove a truck but he did have to turn his body and sit for periods of time.  

The Veteran reported for a VA orthopedic examination in February 2010.  He asserted that his service-connected disorders had become worse since the last evaluation.  The examiner noted that he was employed full-time as a letter carrier for the U.S. Postal Service.  He was able to perform his job duty despite the pain.  He was independent in his activities of daily living.  He used a wrist wrap, ankle brace, back support and a knee brace.  He did not use any other braces or assistive devices.  He did not report additional limitation following repetitive use or during flare-ups.  He did not report incapacitating episodes during the past 12-month period.  

With regard to the left shoulder, he complained of increased pain which was constant, aching and sharp.  The pain was aggravated by shoulder motion.  Current x-ray revealed widening of the left acromioclavicular joint space.  Acute fracture or dislocations were not noted.  Examination of the shoulder revealed a well-healed surgical incision.  There was tenderness to palpation over the anterolateral aspect of the shoulder around the AC joint.  Flexion was from 0 to 85 degrees.  Active abduction was from 0 to 80 degrees.  Discomfort was noted at the end range of all motion testing.  Upon repetitive testing three times, pain was slightly increased but range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was positive impingement sign.  There was negative empty-can test.  There was equivocal apprehension relocation test.  Rotator cuff strength was 5/5.  The diagnosis was left shoulder impingement syndrome.

With regard to the cervical spine, the Veteran alleged that the pain was slightly worse but constant.  He stated that the pain was aggravated by cervical motion and that he occasionally experienced radiating pain in the left arm and forearm.  There was no tingling or numbness reported in the bilateral upper extremities.  He complained of weakness in the left shoulder and wrist.  He denied any incontinence of the bowel or bladder.  Physical examination revealed no gross deformity.  There was mild tenderness to palpation over the lower portion of the cervical paraspinal.  Flexion was from 0 to 35 degrees.  Extension was from 0 to 25 degrees.  Lateral bending was from 0 to 25 degrees on the left side and from 0 to 35 degrees on the right side.  Rotation was from 0 to 40 degrees, bilaterally.  Discomfort was noted at the end range of all motion testing.  Upon repetitive testing three times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was negative Spurling maneuver, bilaterally.  Neurological testing revealed that sensation was impaired to light touch on the lateral aspect of the left arm and forearm.  Current x-ray revealed very mild multilevel degenerative spondylosis most notably affecting the C3-C4 and C5-C6 levels.  The diagnosis was cervical spondylosis and left cervical radiculopathy.

With regard to the lumbar spine, the Veteran complained of increased pain since the last evaluation with pain radiating at times into the left lower extremity involving the posterior thigh and calf.  The pain the back was described as constant which was aggravated by sitting.  He denied any incontinence of the bowel or bladder.  There was no tingling or numbness reported in the bilateral lower extremities.  Physical examination revealed no gross deformity.  There was no tenderness to palpation over the lumbar paraspinals.  Flexion was from 0 to 60 degrees.  Extension was from 0 to 20 degrees.  Lateral bending was from 0 to 25 degrees, bilaterally.  Rotation was from 0 to 40 degrees, bilaterally.  Discomfort was noted at the end range of all motion testing.  Upon repetitive testing three times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Straight leg raising and Patrick tests were negative, bilaterally.    Neurological test revealed that sensation was impaired to light touch in the entire left lower extremity.  Gait was normal, without assistive devices.  Current x-rays revealed multilevel degenerative disease with disc desiccation from L2 to X1 associated with disc space narrowing at the level of L2-L3 and L3-L4.  There was bilateral facet and ligamentum hypertrophy from L3-S1.  There were broad based annular bulges at L2-L3, and L4-L5 in combination with degenerative changes resulting in bilateral neural foraminal stenosis.  There was also moderate spinal canal stenosis at the level of L3-L4.  The impression was lumbar spondylosis and left lumbar radiculopathy.      

With regard to the left ankle, the Veteran alleged that the pain was aggravated by sitting and by going up and down stairs.  He also reported that at times, there was swelling in the ankle.  Physical examination demonstrated a well-healed surgical incision.  There was tenderness to palpation over the anterolateral aspect of the ankle.  Dorsiflexion was to 0 degrees.  Plantar flexion was from 0 to 45 degrees.  Upon repetitive testing three times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was negative anterior drawer and talar tilt test.  Gait was normal.  Current x-rays revealed minimal degenerative changes at the ankle joint with subtle soft tissue swelling.  The impression was left ankle pain secondary to mild degenerative joint disease.

With regard to the left wrist, the Veteran complained of constant pain that was aggravated by motion.  Physical examination revealed a well-healed surgical incision.  There was tenderness to palpation on the dorsal aspect of the wrist.  Dorsiflexion was from 0 to 70 degrees.  Plamar flexion was from 0 to 55 degrees.  Ulnar deviation was from 0 to 25 degrees.  Radial deviation was from 0 to 20 degrees.  Upon repetitive testing three times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was no edema or swelling of the left wrist.  Current x-rays revealed a subtle increase in the widening of the scapholunate distance since the prior study in 2006.  Also noted was degenerative disease in the radiocarpal articulation.  No acute pathology was noted.  The impression was left wrist strain.

With regard to the left knee, the Veteran complained that at times, the knee clicks and buckles, but he denied any locking.  Physical examination revealed no gross deformity.  There was no joint effusion.  There was no joint line tenderness.  Range of motion of the left knee was from 0 to 135 degrees without pain.  Upon repetitive testing three times, pain and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was negative anterior drawer and Lachman test and negative McMurray test.  Current x-rays showed no acute pathology and no change since the prior study.  The impression was chronic left knee strain with unremarkable physical examination.

The Veteran also reported for a VA examination of the feet in February 2010.  Examination of the left foot revealed no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness of the 1st metatarsophalngeal joint and distal phalangeal joint.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  X-rays of the left foot revealed first metatarsal osteotomy.  It was also noted that there were degenerative changes in the first metatarsophalangeal joint without significant progression since the previous examination.  The examiner stated that the Veteran's subjective complaints were disproportional to the objective findings and that examination and x-ray of the left foot showed no progression since the last examination.  The Veteran continued to work as a letter carrier and did not report any time lost from work during the last 12 month period.               

The Veteran testified at a September 2010 Travel Board hearing that he continued to experience pain and discomfort in his serivce-connected disorders of the left shoulder, cervical spine, lumbar spine, left ankle, left wrist, left knee and left great toe.
          
Analysis

Left Shoulder Impingement

Service connection for a left shoulder disability was established by a September 2007 rating decision.  The condition was originally evaluated as noncompensable under Diagnostic Code 5203 for disabilities involving impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  By a May 2010 rating decision, the RO assigned an increased evaluation of 20 percent for the left shoulder disability under Diagnostic Code 5201 which pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a    
 
Under Diagnostic Code 5201, a 20 percent rating requires limitation of the minor arm midway between the side and shoulder level.  A 30 percent rating is assignable where motion of the minor arm is limited to 25 degrees from the side.  A 20 percent rating for the major arm requires limitation at the shoulder level.  A 30 percent rating is assignable where motion of the major arm is limited midway between the side and shoulder level.  A 40 percent rating is assignable where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent for the service-connected left shoulder disability.

Findings from a January 2006 VA examination showed that flexion was to 95 degrees and abduction was to 75 degrees.  Similar findings were reported on VA examinations in January 2007 and February 2010 with flexion reported as 90 degrees and 85 degrees, respectively, and abduction reported as 75 and 80 degrees, respectively.  These findings are consistent with the limitation of motion of the left shoulder at shoulder level and a higher evaluation is not warranted.  The Board notes that the medical reports do not indicate whether the Veteran's left shoulder is his major or minor extremity, however, as noted, motion in the left shoulder demonstrates limitation at the shoulder level and there is simply no evidence that motion of the left shoulder is limited between the side and shoulder level which could warrant a higher 30 percent evaluation if the left shoulder was his major extremity.  
 
Moreover, the other diagnostic codes addressing the shoulder that allow for a rating higher than 20 percent do not apply.  The medical evidence does not show ankylosis of the scapulohumeral articulation under Diagnostic Code 5200.  Also, the medical evidence does not show malunion of the humerus or any present recurrent dislocation at the scapulohumeral joint with frequent episodes of guarding of all arm movements as contemplated under Diagnostic Code 5202.

The Board has also considered the functional impairment which can be attributed to pain and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9- 98 (Aug. 14, 1998).  In this case, a higher evaluation is not warranted on the basis of additional functional loss due to pain and weakness.  The Veteran's reports of pain and weakness have been considered.


Cervical and Lumbar Spine Disabilities

The RO has assigned an initial 10 percent rating for the service-connected lumbar spine spondylosis prior to February 7, 2010 and a 20 percent rating as of February 27, 2010.  The Veteran's service-connected cervical strain has been assigned an initial 10 percent rating.  Both the lumbar spine and cervical spine disorders are evaluated under Diagnostic Code 5237, the Diagnostic Code used to evaluate lumbosacral and cervical strains.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2010).

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25. The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The Board finds that the competent clinical evidence of record is against an initial evaluation in excess of 10 percent for the service-connected cervical spondylosis. The majority of the clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour--criteria that is required for an initial 20 percent rating under Diagnostic Code 5237.  While a single January 2006 VA neurological examination documented forward flexion of the cervical spine to 30 degrees, VA orthopedic examinations conducted in January 2006, January 2007 and February 2010 do not show forward flexion of the cervical spine to between 15 and 30 degrees.  In fact, VA orthopedic examinations from January 2006, January 2007 and February 2010 show forward flexion ranging from 35 to 40 degrees and a combined range of motion from 185 to 200 degrees.  The findings at the January 2006 neurological examination alone do not serve to warrant an increase here.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an increased initial 10 percent rating under this diagnostic code.

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  Here, the RO has acknowledged that the cervical spine disability is manifested by slight radiculopathy of the left upper extremity and that such radiculopathy is noncompensable.  (See May 2010 rating decision).  The radiculopathy is evaluated with the primary cervical spine disorder.  That noncompensable rating for radiculopathy is not currently on appeal before the Board.  Furthermore, the Veteran has denied bowel or bladder impairment associated with his cervical spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id.

In addition, there is no evidence of record that the Veteran's cervical spine disability has resulted incapacitating episodes. As noted above, the Veteran specifically denied any incapacitating episodes on VA examinations in January 2006, January 2007 and February 2010.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent for the cervical spine spondylosis based upon incapacitating episodes.

Regarding the lumbar spine disorder, prior to February 7, 2010, the probative and competent medical evidence of record is against an initial rating in excess of 10 percent.  Significantly, VA examinations in January 2006 and January 2007 revealed no evidence of muscle spasm.  Moreover, the clinical evidence of record does not show limitation of flexion of the Veteran's lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an increased initial rating in excess of 10 percent prior to February 7, 2010 for the lumbar spine disorder under Diagnostic Code 5237.

The Board also finds that from February 7, 2010, the Veteran is not entitled to a rating in excess of 20 percent for the lumbar spondylosis.  The Veteran has not exhibited favorable ankylosis of the entire thoracolumbar spine and forward flexion of the thoracolumbar spine has always exceeded 30 degrees.  Therefore, as of February 27, 2010, the Veteran is appropriately rated at a 20 percent for his lumbar spine disorder.

With regard to radiculopathy, the RO has assigned a separate evaluation for left leg radiculopathy associated with the service-connected lumbar back disability under Diagnostic Code 8520.  (See May 2010 rating action).  That assigned rating is not currently on appeal before the Board.  Furthermore, the Veteran has denied bowel or bladder impairment associated with his lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted. Id.

Further, the Veteran does not qualify for a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes.  As noted above, the Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome.  Therefore, the Veteran does not qualify for a higher rating for the lumbar spine disorder prior to February 7, 2010 or from February 7, 2010 under Diagnostic Code 5243.

Moreover, in reaching these conclusions, the Board has considered additional functional limitation due to factors such as pain and weakness.  However, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See DeLuca, 8 Vet. App. 202, 206-07 (1995).  Here, however, the examinations of record clearly indicated that there was no additional functional limitation of the cervical or lumbar spine beyond the stated findings with repetitive movement.

Left Ankle

The RO has rated the Veteran's degenerative joint disease of the left ankle as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

Given that the Veteran has already been assigned a 10 percent evaluation, and because his injury affects only one joint, consideration has been given to the diagnostic codes specifically concerning the ankle.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.

The rating criteria do not define "moderate" or "marked." Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle dorsiflexion is from 0 to 20 degrees, while normal plantar flexion is from 0 to 45 degrees.

The evidence shows that the Veteran's left ankle disability does not warrant a higher evaluation.  While the Veteran has exhibited limited dorsiflexion of the left ankle on VA examinations conducted in January 2006, January 2007 and February 2010, plantar flexion has ranged from 35 to 45 degrees.  As such, the Board finds that marked limitation of motion has not been shown and the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent under Diagnostic Code 5271 for limitation of motion of the left ankle.

The Board finds that no other potentially applicable Diagnostic Code affords the Veteran a disability rating higher than 10 percent for his left ankle disability.  There is no evidence that his left ankle is manifested by ankylosis (Diagnostic Codes 5270 and 5272) or malunion (Diagnostic Code 5273).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 and 5273 (2010).

The Board also finds that there is no basis for the assignment of an initial rating in excess of 10 percent for the left ankle disability, based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.

Left Wrist

The RO has rated the Veteran's degenerative joint disease of the left wrist as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5003, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.

Limitation of motion of the wrist is evaluated under Diagnostic Code 5215.  If dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The normal range of motion of the wrist is the following: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

While the evidence shows that the Veteran's left wrist disability is manifested by pain and limited motion, he is receiving the maximum rating for limitation of motion of the wrist.  Accordingly, a higher rating under Diagnostic Code 5215 is not warranted. In the absence of ankylosis, consideration under Diagnostic Code 5214 is not warranted.  Furthermore, although the Veteran uses wrist supports and complains of constant wrist pain and weakness, an additional evaluation for pain on movement pursuant to 38 C.F.R. §§ 4.40, 4.40, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not authorized when the Veteran is receiving the maximum evaluation under the pertinent diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 (1997).




Left Knee

The RO has rated the Veteran's left knee strain as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability. Under this diagnostic code, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; and a 20 percent rating requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; and a 20 percent rating requires extension limited to 15 degrees.  Id.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for left knee strain.  Criteria set forth under Diagnostic Code 5260 require flexion limited to 45 degrees to receive a compensable disability rating.  The medical evidence fails to establish this limitation.  The Veteran exhibited full left knee flexion at the January 2007 VA examination and essentially flexion of 135 degrees at the February 2010 VA examination.  

Regarding extension, the VA examinations of record have consistently reported no limitation of extension of the left knee.  Thus, a higher evaluation under Diagnostic Code 5261 is also not warranted.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate rating under other Diagnostic Codes may be assigned.  As no instability was found on any of the VA examinations, a rating under the Diagnostic Code 5257 criteria for knee disability manifested by subluxation or instability is not warranted.  Moreover, as there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

The evidence preponderates against finding that the Veteran's left knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca, 8 Vet. App. 202 (1995).

Left Great Toe

The RO initially evaluated the Veteran's bunionectomy of the left great toe under Diagnostic Code 5299-5280.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5280 pertains to hallux valgus, unilateral.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5280, unilateral severe hallux valgus equivalent to the amputation of the great toe or hallux valgus that has been operated on with resection of the metatarsal head warrants a 10 percent rating.

After review, the Board finds that a compensable rating for is not warranted for the residuals of a bunionectomy of the left great toe.  The disorder is not manifested by severe hallux valgus equivalent to the amputation of the great toe.  Further, although the Veteran underwent a bunionectomy, there is no evidence that he had a  resection of the metatarsal head.  Thus, an initial compensable rating prior to October 17, 2007 is not warranted

Extraschedular Consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left shoulder, cervical spine, lumbar spine, left ankle, left wrist, left knee and left great toe disabilities are inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's disorders with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider the levels of impairment based on limitation of motion.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disorders.  

Additionally, there is not shown to be evidence of marked interference with employment due to any of the disorders.  The Veteran currently works full-time delivering mail, and while the evidence suggests that the service-connected disabilities do affect his employment, there is nothing in the record that suggests that the disorders markedly impact his ability to perform a job. 

Moreover, there is no evidence in the medical records, described in some detail above, of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected left shoulder, cervical spine, lumbar spine, left ankle, left wrist, left knee or left great toe disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



Conclusion

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with left shoulder, cervical spine, lumbar spine, left ankle, left wrist, left knee and left great toe disorders are worse. However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board concludes that the observation of a skilled professional precisely identifying functional loss and remaining functional use are more probative than her nonspecific lay statement.  To the extent that the Veteran reports pain, the current evaluations contemplate pain. See 38 C.F.R. § 4.59.  In view of such, the Board finds that the VA examiners' findings and opinion are more credible and probative.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for left shoulder impingement syndrome is denied.

An initial rating in excess of 10 percent for cervical spondylosis with left radiculopathy is denied.

An initial rating in excess of 10 percent prior to February 7, 2010 and in excess of 20 percent since February 7, 2010 for lumbar spondylosis is denied.

An initial rating in excess of 10 degenerative joint disease of the left ankle is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left wrist is denied.

An initial compensable rating for left knee strain is denied.

An initial compensable rating for residuals of a bunionectomy of the left great toe is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


